Case 8:18-cv-01466-CJC-DFM Document 23 Filed 02/06/19 Page 1 of 3 Page ID #:125



  1    YOHAN LEE (SBN 259271)
       ylee@yleelaw.com
  2    JAKE Y. JUNG (SBN 297686)
       jakejung@yleelaw.com
  3    LAW OFFICES OF YOHAN LEE
       5681 Beach Boulevard, Suite 200
  4    Buena Park, California 90621
       Telephone: (714) 523-2700
  5    Facsimile: (714) 523-7100
  6    Attorneys for Plaintiff
       HEALTHAVE, INC.
  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10                                  SOUTHERN DIVISION
 11

 12     HEALTHAVE, INC., a California       )   CASE NO.: 8:18-cv-01466
        corporation,                        )
 13                                         )
                            Plaintiff,      )       STIPULATION OF DISMISSAL OF
 14                                         )
              vs.                           )       CLAIMS BY PLAINTIFF
 15                                         )       HEALTHAVE, INC. PURSUANT TO
                                            )       FEDERAL RULES OF CIVIL
 16     AMAZON SERVICES, LLC, a             )
        Nevada corporation; AMAZON          )       PROCEDURE, RULE 41(a)(1)(A)(ii)
 17     SERVICES CONTRACTS, INC., a         )
        Delaware corporation; AMAZON        )   Judge: Honorable Cormac J. Carney
 18     PAYMENTS, INC., a Delaware          )
        corporation; AMAZON CAPITAL         )
 19     SERVICES, INC., a Delaware          )
        corporation; and DOES 1 through     )
 20     10, inclusive,                      )
                                            )
 21                                         )
                           Defendants.      )
 22                                         )
                                            )
 23                                         )
 24

 25

 26
 27
 28
                                         STIPULATION
                                                1
Case 8:18-cv-01466-CJC-DFM Document 23 Filed 02/06/19 Page 2 of 3 Page ID #:126



  1          WHEREAS, on January 18, 2019, the parties stipulated under Federal Rules
  2    of Civil Procedure, Rule 41(a)(1)(A)(ii) that the claims and causes of action of
  3    Plaintiff Healthave, Inc. be dismissed with prejudice.
  4          NOW THEREFORE, Plaintiff HEALTHAVE, INC. (“Plaintiff”) and
  5    Defendants AMAZON SERVICES, LLC; AMAZON SERVICES CONTRACTS,
  6    INC.; AMAZON PAYMENTS, INC.; and AMAZON CAPITAL SERVICES,
  7    INC. (collectively, “Defendants”) through their undersigned counsel, hereby
  8    stipulate under Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) that the
  9    claims and causes of action of Plaintiff are dismissed with prejudice.
 10          IT IS SO STIPULATED.
 11

 12
        Dated: February 6, 2019                      LAW OFFICES OF YOHAN LEE
 13

 14                                                  By: /s/ Jake Y. Jung
                                                        Yohan Lee
 15
                                                        Jake Y. Jung
 16
                                                        Attorneys for Plaintiff
 17                                                     HEALTHAVE, INC.
 18

 19

 20
        Dated: February 6, 2019                      DAVID WRIGHT TREMAINE LLP
 21

 22                                                  By: /s/ Maya C. Dharwarkar
                                                        Scott R. Commerson
 23                                                     Maya C. Dharwarkar
 24
                                                        Attorneys for Defendants Amazon
 25                                                     Services, LLC; Amazon Services
                                                        Contract, Inc.; Amazon Payments,
 26                                                     Inc.; and Amazon Capital
                                                        Services, Inc.
 27
 28
                                           STIPULATION
                                                 2
Case 8:18-cv-01466-CJC-DFM Document 23 Filed 02/06/19 Page 3 of 3 Page ID #:127



  1

  2
                                 CERTIFICATE OF SERVICE
  3

  4
             I hereby certify that I electronically filed the foregoing with the Clerk of the
  5    Court using the CM/ECF system which will send notification of such filing to the
  6    Electronic Service List for this Case.

  7    Respectfully submitted,
  8
       Dated: February 6, 2019                            By: /s/Jake Y. Jung
  9

 10                                                         Jake Y. Jung

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27
 28
                                            STIPULATION
                                                  3
